Citation Nr: 0010697	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-52 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a right shoulder dislocation.  

2.  Entitlement to service connection for the claimed 
residuals of a head injury.  




REPRESENTATION

Appellant represented by:	AMVETS





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August to October 1974 
and from November 1974 to May 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a December 1994 rating decision of the RO.  



REMAND

The veteran contends that he suffers from the residuals of a 
right shoulder dislocation and head injury as a result of his 
military service.  In January 2000, the veteran offered 
testimony at a hearing before the undersigned Member of the 
Board.  At the hearing, the veteran attributed his right 
shoulder and head conditions to injuries received while 
boxing in service.  

The evidence associated with the veteran's claims folder, 
specifically the veteran's testimony and statements included 
with his substantive appeal dated in August 1996, indicates 
that the veteran received treatment for his head and shoulder 
conditions at the VA Medical Center in Brooklyn, New York, 
within approximately 7 to 8 months after his discharge.  
Copies of these records are not associated with the claims 
folder.  

The VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well 
grounded.  Boeck v. Brown, 6 Vet. App. 14 (1993) and Grivois 
v. Brown, 6 Vet. App. 136 (1994).  However, if the claimant's 
application for benefits is incomplete, the VA shall notify 
him of the evidence necessary to complete the application.  
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999).  

An application is incomplete if the VA is put on notice of 
the likely existence of competent medical evidence that 
would, if true, be relevant to, indeed necessary for, a full 
and fair adjudication of an appellant's claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

As noted hereinabove, the evidence currently associated with 
the claims file indicates that the veteran received treatment 
for his right shoulder and head conditions in relative 
proximity to his discharge from service at the VA Medical 
Center in Brooklyn, New York.  Hence, additional steps should 
be taken to attempt to obtain complete medical records.  

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
the residuals of a right shoulder 
dislocation and head injury since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request and associate them with the 
claims folder, including records from the 
VA Medical Center in Brooklyn, New York.  
The veteran also should be asked to 
submit any other medical evidence which 
tends to support his assertion that he 
suffers from current disability due to a 
right shoulder dislocation and head 
injury or other disease or injury which 
was incurred in or aggravated by service.  

2.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  All 
indicated development should be 
undertaken in this regard.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

- 5 -


